Exhibit 5.1 Law Offices of Stephen M. Fleming PLLC 110 Wall Street, 11th Floor New York, New York10005 Telephone (516) 833-5034 Facsimile (516) 977-1209 March 3, Bradley C. Holt, Chief Executive Officer NP Capital Corp 818 A1A North, Suite 201 Ponte Vedra Beach, Florida 32082 Re:Registration Statement on Form S-1 Ladies and Gentlemen: We have acted as counsel to NP Capital Corp, a Delaware corporation (the “Company”), in connection with the registration with the Securities and Exchange Commission (the “Commission”) on Form S-1 of3,270,198 shares of the Company’s common stock, par value $0.001 (the “Shares”),1,640,256 of which have been issued to certain selling stockholders and1,629,942 shares of which may be issued tocertain selling stockholdersupon the exercise of certain warrants.
